In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-22-00174-CR


                            IN RE SCOTT XXXX, RELATOR

        OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                     June 29, 2022
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      “Scott XXXX, Attornatus Privatus” (i.e., Scott Odam) again petitions this Court for

a writ of mandamus. This time, he prays we direct respondent, the Honorable Ana E.

Estevez, siting in her capacity as Presiding Judge of the Ninth Judicial Administrative

region, to rule on various motions and act on various declarations he filed. Those motions

and declarations concern Judge Estevez’s appointment of a particular retired judge to

preside over matters tangential to a pending criminal prosecution against XXXX.

Apparently, he wants the appointment rescinded. We deny the petition.

      Our jurisdiction to issue a writ of mandamus is limited by statute. See TEX. GOV’T

CODE ANN. § 22.221(a)–(b). Generally, we may only issue one against a district or county
judge or as necessary to enforce the jurisdiction of the court. Id. Nothing in XXXX’s

petition suggests the issuance of the requested writ relates to our jurisdiction over a

pending cause.

       Though we judicially notice that the Honorable Ana E. Estevez presides over the

251st District Court of Potter and Randall Counties, XXXX’s writ is not directed at her in

that capacity. Instead, his effort at obtaining relief implicates her capacity as the Presiding

Judge of the Ninth Administrative Judicial Region. Based on the representations in and

attachments to the petition, Judge Estevez has not been asked to rule on XXXX’s various

motions in her capacity as a district judge but, rather, as the presiding regional

administrative judge for the Ninth Administrative Region. We lack authority to issue a writ

of mandamus against a judge acting in that capacity. See In re Hettler, 110 S.W.3d 152,

154 (Tex. App.—Amarillo 2003, orig. proceeding); accord In re Cook, 394 S.W.3d 668,

671 (Tex. App.—Tyler 2012, orig. proceeding) (concluding that the court “lack[ed]

mandamus jurisdiction against a regional presiding judge”).

       The petition for writ of mandamus is denied.



                                                          Brian Quinn
                                                          Chief Justice


Do not publish.




                                              2